 NY DISTRICT COUNCIL NO 9New York District Council No. 9 Brotherhood ofPainters,Decorators and Paperhangers of America,AFL-CIOandStripClean Floor Refinishing &Painting Corp.Case 29-CC-201August 27, 1970DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSMCCULLOCH,BROWN,AND JENKINSOn March 26, 1970, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain of the unfair labor practicesalleged in the complaint and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found thatRespondent had not engaged in certain other allegedunfair labor practices and recommended that the com-plaintbedismissed in that regard. Thereafter,Respondent and the General Counsel filed exceptionsto the Trial Examiner's Decision and supporting briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingbriefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthatRespondent,New York District Council No.9 Brotherhood of Painters, Decorators and Paperhang-ers of America, AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.Member Brown, dissenting:In furtherance of a primary labor dispute withDelta,Respondent Union threatened to, and did,picketDelta's operations at the Board of Education(BOE) project. This picketing complied in all respectswith the criteria for presumptively lawful picketingset forth inMoore Dry Dock.'Whatever effects there'Sailors'Unionof the Pacific(Moore Dry Dock),92NLRB 547,293may have been on BOE, a neutral in the dispute,were incidental to Respondent Union's lawful picket-ing activities.2 That Respondent Union communicatedwith BOE in an effort to avoid taking picketingaction against Delta was hardly sufficient, in myjudgment, to convert Respondent's lawful picketinginto unlawful secondary conduct.' At no time duringsuch conversations did Respondent threaten, or evensuggest, that it would picket either BOE or the lattersemployees.discussed inLocal 761, IUE v NL R B [General Electra]366 U S667,673,677-681tLocal 761, IUE v NLRB [General Electric ]366 U S 667.672-674'Retail Clerks Union, Local 770 [Food Eniploier c Council, Inc ]vNL.R B296 F 2d 368, 373 (C A D C),Plumbers and PipefittersLocal 471 (Wyckoff Plumbing),135 NLRB 329, 331-332,Truck Drivers& Helpers Local No 592, Teamsters (Estes Express Lines, Inc),181NLRB No 121TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner- This proceedingwas heard at Brooklyn, New York, on December 1 and2, 1969. A complaint, as amended at the hearing, issuedherein on October 17, 1969, based on a charge filed byStripClean Floor Refinishing & Painting Corp., hereincalled Strip Clean, on August 15, 1969, in which it isalleged that New York District Council No. 9 Brotherhoodof Painters, Decorators and Paperhangers of America, AFL-CIO, herein called Respondent, has, by certain describedconduct, violated Section 8(b)(4)(1) and (n)(B) of the Actby threatening the Board of Education of New York City,herein called the Board of Education, orally and in writtencommunications, with picketing and with other economicreprisals if Strip Clean and Delta Contracting Corporation,herein called Delta, were permitted to continue workingatPublic School 228, located in Brooklyn, New York,herein called P S. 228, and by thereafter, in futheranceof its labor dispute with Delta, engaging in picketing atP.S 228 and causing employees of the Board of Educationand of other persons engaged in commerce to strike andrefuse to perform services for their respective employers,allwith an object of forcing and requiring the Boardof Education to cease doing business with Delta and offorcing or requiring other persons normally doing businesswith the Board of Education to cease doing business withthe Board of Education. In its answer, as amended atthe hearing, Respondent denies that it has engaged inany of the unfair labor practices alleged herein.Upon the entire record,' including my observation of'Respondent filed a motion herein to correct the transcript of theseproceedingsThe General Counsel filed a reply thereto and a crossmotion to further correct the transcript Thereafter the General Counselfiled an errata relating to the aforesaid reply and cross motion, as wellas additions to his cross motion to further correct the transcript CounselforRespondent, in turn, filed his own affidavit in which he opposes,(cont'd)185 NLRB No. 33 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe witnesses, including their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneral Counsel and Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THEBOARD OFEDUCATIONThe complaint, as amended, alleges, and Respondentadmits, that the Board of Educationisanagency of NewYork City operating the public system of New York City;and that, during the past year, which period is representativeof its annual operations generally, it purchased and causedto be delivered to its New York City places of businessdirectly from states outside the State of New York variousmaterials, the value of which exceeded $50,000.The complaint, as amended, alleges further and Respond-ent admits that, at all times material herein, (1) StripClean has been a New York corporation and has maintaineditsprincipal office and place of business in the Bronx,New York, where it is engaged in residential and commercialpainting contracting and related services; and (2) Deltahas similarly been a New York corporation with its principaloffice and place of business in the Bronx, New York,where it is engaged in commercial painting contractingand related services; and, further, Delta has contractedwith the Board of Education to perform certain servicesat P.S. 228, and has, in turn, subcontracted some of thiswork to Strip Clean.I find, upon the basis of the foregoing, and as Respondentalso admits, that the Board of Education is a person engagedin an industry affecting commerce. I also find that thepurchases of the Board of Education which are affectedby the dispute have a substantial impact upon the shipmentof goods and supplies in interstate commerce and uponindustries affecting commerce within the meaning of Section8(b)(4) and Section 2(6) and (7) and that it will effectuatethe purposes of the Act to assert jurisdiction herein.in certain instances, the General Counsel's cross motion to further correctthe transcript, basing such opposition on the transcript itself and onhis recollection of the testimony Upon consideration of all the foregoing,Ishall grant the motion of Respondent and the cross motion of theGeneral Counsel, as supplemented, with respect to all proposed correctionswhich are not contested herein As to those corrections proposed byRespondent which are contested by the General Counsel, I shall grantthose proposed by Respondent on p 13, 1 19 and on p 428, I 5,however, i shall deny those proposed by Respondent on p 18, I 16,p 19, I 24, p 343, I 1, and p 353, 11 21 and 22, and shall, instead,grant the corrections at these respective places proposed by the GeneralCounsel in addition, I shall deny those proposed corrections appearingin the General Counsel's cross motion which are objected to by Respond-ent, namely, those on p 144, I 11, p 148, 1 16, p 158, 1 11, p158, 1 20, p 294, 1 15, p 310, 1 4, and p 311, 1 4 While I notethat there are in the above motions a considerable number of imprecisedesignations of the lines on the given pages on which corrections aresought, I have not specifically corrected these imprecise designationsbecause, in all instances,the line mentioned should either bear thenumber immediately preceding or immediately following the one men-tioned, and the references are readily recognizablein addition to all the foregoing corrections,the transcript is inaccuratein various respects relating primarily to comments by the undersigned,and it is hereby further corrected in the manner indicated in Appendix"B " [Appendix B omitted from publication ]Ii.THE LABOR ORGANIZATION INVOLVEDIfind also, and Respondent does not deny, that, asalleged,New York District Council No. 9 Brotherhoodof Painters, Decorators and Paperhangers of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Some Background FactsIn 1964, at the time Delta began to do business, itentered into a contractual relationship with Respondent.Thereafter, in 1965, Delta agreed with Respondent to bebound, for the period of August 1, 1965 to July 31, 1968,by a contract between Respondent and the AssociationofMaster Painters and Decorators of the City of NewYork, Inc.' On July 15, 1968, while the latter contractwas still in effect, Delta entered into a contract with theBoard of Education to do post modernization paintingand finishing and incidental repairs at P.S. 228 for theamount of $58,200. On September 9, 1968, after the expira-tion of the above bargaining agreement, Delta and Respond-ent entered into a "Memorandum of Independent ContractorAgreement, Effective September 9, 1968," in which theyobligated themselves to "live up to and conform with allthe provisions, terms and conditions of the prior agreement,except as modified and amended by the new agreement"between Respondent and the Association; in addition, Deltaagreed "to execute a more formal instrument as soon as[it] is notified by the Union that the same has been pre-pared," and that this formal agreement would supercedethememorandum agreement in all respects.' Subsequentthereto, either in September or October, Respondent submit-ted to Delta such a formal bargaining agreement coveringthe perioduntilJuly 31, 1971, but Delta declined to signthe agreement because of an unsettled and disputed claimby Respondent against Delta in the amount of about $26,000for pension and fringe benefits assertedly due under Delta'spreexisting contracts with Respondent.During August or September 1968, Delta subcontractedto Stnp Clean some of the painting work to be donefor the Board of Education at P.S. 228. At about thesametime, Strip Clean executed a collective-bargainingagreement with Respondent. However, this latter contractwas cancelled by Respondent on September 19, 1968, onthe ground that "Strip Clean is thealter egoof Deltaand under the rules of [Respondent] this is not permissible."'Whereupon,Delta cancelled its subcontract with StripClean.Work was begun by Delta itself at P S 228 duringthe latter part of 1968. Delta started with carpentry workand other repairs; it did nopaintingwork because the'Delta was not a member of the Association'Itwas stipulated that this memorandum of agreement is bindingon Delta'Although John Durandes, the general manager of Delta, testifiedto the contrary, it would appear, and I find, that Respondent had,by this time, determined that Delta was an unfair employer N Y DISTRICT COUNCIL NO 9295overcrowded condition of the school precluded such activity.Paintingwork did begin thereafter in February or March1969, but a concentrated effort in this direction occurredin the latter part of June 1969.The above-mentioned dispute between Respondent andDelta,which had affected the consummation of a newagreement in 1968, came to the attention of the Boardof Education In early January 1969, Respondent sent aletter to the Board of Education complaining that "Deltawas not paying the prevailing rate and fringe benefits."5Thereupon Richard J. Martin, the Director of Maintenanceand Operation of the Board of Education, convened ameeting at his office in early January 1969, to whichall interested parties in the dispute were invited.Presentin behalf of the Board of Education were Martin; CharlesFrancescani, chief of the field section, bureau of mainte-nance; Irving Golden,Esq, a lawyer attached to the Boardof Education staff; and a Mr Houston. Attending at theinstance of Respondent were Frank Schonfeld,its secretary-treasurer; Carl Blum, administrative aide to Schonfeld; andSamuel Hirsch, executive secretary of the Joint IndustryBoard.'And attending for Delta were John Durandes,its general manager;and a Mr.Feinstein,its lawyer Duringthe meeting, Respondent's representatives claimed that Deltaowed Respondent about $26,000consistingof unpaidemployee fringe benefits and a fine levied against Delta.Durandes,in turn,disputed the amount claimed but indicat-ed that if Delta could be shown that it owed the money,itwould pay. The upshot of the meeting was an amicable'Art 63 of the above-mentioned contract between the Board ofEducation and Delta provided,in relevant part,that the wages to bepaid for a legal day's work to laborers,workmen,or mechanics employedupon work contemplated by this contract "shall not be less than the'prevailing rate of wage'`and supplements as required'and defined inSection 220 of Labor Law"Attached to the invitation from theBoard of Education to contractors to bid on the work to be doneat P S 228 was a section on wage rates which the office of the Comptrollerof the City of New York established,pursuantto Section 220 of theLabor Law of the State of New York, for laborers, workmen, and mechanicsemployed by private contractors under contracts involving public workbetween any agency of the City of New York and such private contractorsWith specific reference to painters, the Comptroller set forth the rateper hour for painters, painters on steel, painters on swing scaffolds,and painters apprentices,and also set forth figures as to the supplementbenefits,including fringe benefits and payment into the insurance fundAlso relevant, in connection with the issues herein, are arts 5 and21 of this contract between the Board of Education and Delta Thus,in art 5, the contractor undertook that he "shall not have work performednor shall he employ labor or means that would in any way cause orresult in a suspension,or delay of,or strike upon the work to beperformed hereunder of any of the trades working in and about [P S228] or in or about any other buildings of the Board [of Education]or working upon any of the premises of the City of New York " Andart21 provided,in relevant part,that "the Board[of Education] shallhave the right to declareThe Contractorindefault on the whole orany part of the workifat any time the [Executive Directorof the office of School Buildings] is of the opinion and shall so certifyto the Board [of Education] that The Contractor is or has been wilfullyor in bad faith violating any of the provisions of this contract "The Joint Industry Board is comprised of seven members fromRespondent and seven members from contractors serving the paintingindustry Schonfeld and Blum are part of the office force which handlesadministrative details for the Joint Industry Board Included among theirfunctions are to collect pensions and welfare and annuity contributionsfor the Painting industry insurance funds and to take action with respectto reported violations of a collective-bargaining contract either by Respond-ent or by a member of the Painting Industryarrangementthat representatives of Respondent, of theJoint Industry Board,and Durandes would meet in aneffort to resolve the matter.After the meeting that day, there was some furtherdiscussion among some of those who attended the meeting.The testimonyis inconflict as to whether requests werethen made of Respondent by Board of Education representa-tives to be notified in advance of any picketing shouldthat eventuate because of a failure to resolve the dispute.Blum and Hirsch testified that there was such discussionwithMartin and Francescani. However,Martin deniedthat he spoke to anyone from Respondent after the meetingthat day and added that there was no such discussionduring the meeting; and Francescani could not recall anyonein the group mentioning picketing that day, nor did herecall asking anyone to let the Board of Education knowifRespondent was going to picket Delta at any of theschools. I note, too, that Blum acknowledged that he testifiedbefore Judge Travia in the injunction proceeding in theFederal District Court arising out of the subsequent picket-ing, (1) that he probably brought up the subject of picketing;and (2) that he told Francescani that Respondent wascontemplating picketing if the difficulties between Respond-ent and Delta were not resolved; and (3) that "[he] alsosuggested at that time we write to the Board" I note,also, in the case of Hirsch, that, although he could notrecall while testifying herein whether Durandes was involvedin the postmeeting discussion concerning the contingencyof a picket line, he acknowledged testifying before JudgeTravia that Durandes was present and that Francescanitalked to Durandes about wanting him to straighten outthe matter because if there was any picketing, his contractwith the Board of Education might be in jeopardy. Inall these circumstances, including their acknowledged testi-mony before Judge Travia, and as Blum's and Hirsch'stestimony herein seemed to be influenced by their strongpartisan feelings in the matter, I find that the recorddoes not preponderate in favor of a finding that any repre-sentative of the Board of Education at that meeting orimmediately thereafter requested either Blum or Hirsch,or both of them, to have Respondent notify the Boardof Education in advance of any picketing. However, Ifind further, in this connection, on the basis of the entirerecord that (1) representatives of the Board of Educationhave made it known to unions performing work at anyof its locations that the Board of Education was interestedin knowing, whenever a labor dispute developed in thecourse of such work, if there would be any picketing,and (2) it is the practice of the representatives of theBoard of Education, upon being notified that picketingwas going to occur at a school, to ask for a letter tothat effect from the union involved.The dispute between Respondent and Delta was notresolved thereafter; it eventuated in picketing by Respondentat P.S. 228, which began on September 4 and continuedthrough October 10, 1969. On the latter date, during thependency of the above mentioned injunction proceedingbefore a Federal District Court of the Eastern DistrictofNew York, which proceeding was instituted by the 296DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel pursuant to 10 of the Act,' Respondentagreed to cease the picketing while awaiting a determinationby Judge Travia on the 10 petition.An injunction againstsuch picketing issued on October 31. The last day ofpicketing was October 10, 1969.B.The Critical Events and the Alleged Secondary BoycottActivityThe critical events span the period beginning in June1969 and ending on October 10,1969.8 During that periodRespondent made some visits to the jobsite and sent threeletters and a telegram to the Board of Education bearingdates of July 1,14 and 29 and August 14. I shall treatwith these matters in detail hereinafterOn or about June 30, around 1 or 1:30 p.m , BarneyBeard,the business representative of Respondent, wentto the jobsite at P S 228 and there observed two painterson an outside scaffold.He spoke to them,and upon learningthat they were employees of Delta, told them that hehad orders from Respondent saying that Delta was unfair,thatDelta owed money to the welfare and pension fund,and further that he was to tell them to stop working.'At this, the men stopped working and went inside thebuilding to change their clothes. Durandes arrived on thejobsite about this time and spoke to Beard.After learningwhat Beard had done, Durandes told Beard that he had"no right to stop the men", and,to Beard's answer thathe had orders from Respondent to do so, Durandes repliedthat"[he is] going to bung in 10 men from a differentlocal " Sometime during this episode, Beard entered thebuildingDuring his stay, he went to the custodian's office'As heretofore found, the complaint herein issued on August 15,1969All dates hereinafter are in 1969Although Durandes testified that Beard made two visits to the jobsite,one on June 27 and one on June 30,during which Beard spoke topainters on the job,Beard insisted that this happened only once duringthisperiod and it could have been"the first [of July], the thirtiethor the thirty first [of June]"Inote,too, that Durandes'pre-hearingaffidavit to a Board agent is at odds with his testimony,in that hisaffidavit speaks of a visit to the P S 228 jobsite on or about the firstof July of"10 or 12 business agents or District Council Members-Idon'tknow which,"and a visit to the same jobsite by "Beard,a business agent of District Council 9" about 2 days thereafter I ampersuaded that had Beard been there on the two occasions,the affidavitwould have identified Beard as being among the 10 or 12 businessagents,too in all these circumstances,Ifind that Beard was thereonly on one of these two occasions referred to in Durandes'affidavitand that this occurred on or about June 30 And assuming that therewas a prior visit by unidentified representatives of Respondent to thejobsite on another occasion in June,Imake no findings thereon, asabsent any identification of such representatives in the record Respondentisprecluded from adequately contesting the testimony adduced by theGeneral Counsel in that regard" ° Although Beard denied that he went into the building that dayor that he telephoned or spoke to anyone from the Board of Educationwhile at the jobsite,Iam satisfied that he did both,in view of Francescani'scredible testimony that,at the end of June,he received a telephonecall from P S 228 and in the course thereof spoke to a person whoidentified himself as a business agent for Respondent in this connection,I infer and find,from the coincidence that Beard was admittedly onthe jobsite at the end of June and from Francescani's further credibletestimony as to the train of events which followed his conversationwith the business agent, that Beard was,in fact,the business agentinvolved in the telephone conversationand, from there,spoke on the telephone with Francescani.10Beard told Francescam, according to the latter's credibletestimony,thatDelta"had not cleared its problems withthe union and that if Delta continued to work there,[Respondent]would have to picket the school""At this,Francescani asked Beard to have an officer of Respondentcall him and Beard agreed to do so. That afternoon,Frances-cam received a telephone call from Blum,the administrativeaide to Schonfeld,who is Respondent's secretary-treasurer,inwhich Blum voiced,in effect,what Beard had said,i.e.that "he had tried to solve the problem with Deltaand Delta had not cooperated,and that,ifDelta continuedto work, [Respondent]would picket."Whereupon, Frances-cani asked Blum to put it in writing.Blum agreed todo so" and, in consequence,by letter dated July 1, Schonfeldwrote to Hugh McLaren of the Office of School Buildingsof the Board of Education concerning the matter. Whenthe letter"reached Francescani,he discussed the problemwith Martin and Golden,and a decision was reached con-cerning it. Pursuant thereto, Delta was called by him andtold to stop working and to try to resolve the problem;in addition,the custodian of P S 228 was called by himand told not to allow Delta into the school.14Also according" Although Durandes testified that he was present during this conversa-tion and spoke to Francescani, too, i note that Francescam did notmention this In all the circumstances,including the developments ofthe next few days,as found herein,Ifind that,contrary to Durandes,he did not then speak to Francescani,nor did he have a followupconversationwith Francescam that afternoon, as he further testified,in which he agreed to stop work at P S 228" Blum testified that,after hearing from Beard,he telephoned Francesca-m and told him of Beard's visit to P S 228 and of Beard's findingtwo men there who were working for Delta,that Respondent had beenunable to resolve its dispute with Delta,and that in keeping with hispromise last January to give advance notice of any action to be taken,he was letting Francescani know that"we contemplated picketing Delta "Also according to Blum,Francescam asked him to write to the Boardof Education about Respondent's intention to picket and he,in turn,spoke to Schonfeld and Hirsch,the executive secretary of the JointIndustry Board,about this" The letter is in evidence as G C's Exh 3 and reads as followsWe are resuming our request that the above be declared a nonrespon-sive employerAt a previous hearing,DistrictCouncil 9 agreedto withhold its request since the staff and personnel at your office,and Mr Delta,indicated that they thought the difficulties that existedcould be rectifiedHowever, this has not been so in fact, thereare liens pending against this corporation by the Painting IndustryInsurance Fund and others,stemming from violations of the TradeAgreementFurthermore,we are notifying you of our intent to take necessaryeconomic action at any location at which we find this employerworking Specifically,we intend to picket the ob site at P S #228in Brooklyn where we are informed that this company might resumework for your organization`°It is apparent that Francescani had not yet heard of Strip Cleanwhen this action was taken by the Board of Education Thus,Francescanitestified that he first heard of Strip Clean from the Board'sRegionalOffice when he was called about a charge filed by Strip Clean in Case2-CD-399,and the record shows that the charge in question was filedon July 14,1969However,inview of the testimony of Beard thatDurandes told him during the conversation at the jobsite that he wasgoing to bring in 10 men from a different local, and in view of Durandes'testimony that,at about this time, he subcontracted to Strip Clean thework remaining to be done by Delta at P S 228,and that Strip Clean'semployees who were represented under a collective agreement betweenStripClean and Local 7,were already on the job, I infer,and find,that Strip Clean and its employees had been installed on the job beforethe orders to stop work were issued N. Y DISTRICT COUNCIL NO 9toFrancescam, he then noted on the above letters ofJuly 1, "for the file," the following: "Contractor not workinguntila settlement is reached. Custodian notified. [signed]C.F. 7/3/69."On July 14, Respondent followed up its letter of July1,above, by a telegram from Schonfeld to McLaren, whichread as follows:Re Delta Contracting Corporation As Per Letter July1,1969Delta Contraction [sic] Corp In ViolationOf Union Contract Under Payment To Pension AndInsurance Funds Amounting To $22,516 98 Job WillBe Picketed Request Immediate Resumption Of BoardOf Responsibility Hearing And Cancellation Of BoardOf Education Contract Under Article 5.On July 17, a meeting was convened at the instanceof officials of the Board of Education to discuss complaintsfrom Respondent about Delta. Present for the Board ofEducation wereMartin and several others. Present forDelta were Durandes and its attorney, Feinstein. Durandesalso brought to the meeting a Mr. Kerr, who claimedto be a delegate from Local 7. Respondent was not invitedto themeeting andwas not represented. Durandes theremade known that he was no longer doing the work underhis contract with the Board of Education but had subcon-tracted to Strip Clean. This, in turn, caused Martin toraise the question of whether the fact that Strip Cleanwas dealing with a union other than Respondent createda jurisdictional dispute.At this juncture of themeeting,or on the following day, according to Martin, he receiveda telephone call from Blum, in which Blum said that"he had given up on being able to resolve matters withDelta and that they were going to be forced to picket."Martin then explained to Blum what he had learned atthe meeting about Strip Clean. Blum's response was thathe knew about this, that Strip Clean was an"alter egd'ofDelta since Strip Clean was owned by the brother-in-lawof Durandes and that the fact that Strip Cleanwas the subcontractee did not alter the situation. Martinthen indicated that the labor dispute was now "a jurisdiction-al dispute and that they should take it up through properlegal channels instead of trying to get [the Board of Educa-tion] to resolve this," and that "[he] didn't think [theBoard of Education] could resolve it." The conversationended with Blum saying that "they were going ahead withthe picketing." There is testimony in the record by Blumthat he spoke to Martin on the telephone about the factthat Respondent contemplated picketing at P S. 228. Howev-er,he placed the time of the conversation "around earlySeptember," after he had sent Beard to P.S 228 to checkon the job in early September and Beard had reportedback to him what he had found. In his version of theconversation with Martin, he told Martin what Beard hadreported, andMartinsaidthat Strip Clean was workingthere and the employees on the job were affiliated withLocal 7 His reply to Martin was that Strip Clean wasnot signed with Respondent, that he did not know whoLocal 7 was and that "we were getting ready to picketDelta Contracting." I note, in this connection, that Bluminsisted, during crossexamination, that he had no knowledgeof Strip Clean doing any painting for Delta at P.S. 228297or any other school until Beard reported to him in earlySeptember concerning the P.S. 228 job. Yet, he acknowl-edged that "he [had] had dealings with Strip Clean" beforethe above telephone conversation, that he had discussedwith Schonfeld "the body" of the correspondence consistingof three letters and a telegram sent by Respondent tothe Board of Education during July and August; and thatRespondent's July 29 letter to the Board of Educationsays, in part, "With regard to subcontractors allegedlytaking over the work from Delta, may I call your attentionto the fact that under the terms of the Trade Agreementsigned by Delta Contracting Corp., Delta assumes responsi-bility that the work will be done by the sub-contractorin accordance with the Trade Agreement. Further we havepreviously established Strip Clean Painting is analter egoforDelta Contracting Corporation " In light of the above,I find that the inherent probabilities of the situation arethat Blum was cognizant of the subcontracting by Deltato Strip Clean at the time when, according to Martin,Blum telephoned him In all these circumstances, includingthe fact that Martin impressed me as a forthright witnessand as more reliable than Blum, I credit Martin and findthatBlum did telephone Martin on July 17 or 18 andthat the content of the conversation was as testified toby Martin.As already noted, a subsequent development during Julywas the letter of July 29 from Respondent to the Boardof Education. The burden of the letter was that the Boardof Education call a meeting of the Board of Review forthe purpose of cancelling the contracts of the Board ofEducation with Delta The entire text of the letter wasas follows:In further clarification of our telegram of July 14,1969, requesting "immediate resumption of Board ofResponsibility hearing and cancellation of Board ofEducation contract, under Article V", please be advisedthat the money due to the Pension and InsuranceFunds, $22,516.98, is separate and apart from thelistof names and amounts previously given to Mr.Durandes, of Delta Contracting Corp., in connectionwith the hearing in your office held on Thursday,January 2, 1969, at 10:00 A MIncluded in the above figure of $22,516.98 is an itemof $380 00, a check dated November 15, 1968, (priorto the meeting in your office on January 2, 1969),which was a payment to the Painting Industry AnnuityFund. This check had been returned by the bankfor insufficient funds and is still outstanding.Subsequent to that meeting, we have made every effortto bring Delta Contracting Corp into good standingwith the union to avoid any drastic action Unfortunate-ly,we have not been successful and we must insistthat there is more than adequate ground for the Boardof Review to resume its hearing with a view to cancella-tion of the contracts of Delta Contracting Corp.With regard to sub-contractors allegedly taking overthe work from Delta Contracting Corp., may I callyour attention to the fact that under the terms oftheTrade Agreement signed by Delta ContractingCorp, Delta assumes responsibility that the work willbe done by the sub-contractor in accordance with 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Trade Agreement Further, we have previouslyestablished that Strip Clean Painting is an"alter egd'for Delta Contracting Corp.The charges we have made are serious. Because weare mindful of serving the best interests of the schoolsas public spirited citizens, we must insist that suchgross and repeated violations,involving large sumsof money, should not be ignoredWe want to avoidany scandals involving execution of painting contracts,both from the point of view of our Union, as wellas the board of Education and the City of New YorkWe trust that you will set a date for a meeting ofthe Board of Review, to go into this matter, at yourearliest convenience.On August 13, 1969, the Board of Education conducteda meeting of its Board of Review to consider the matterof declaring Delta in default on Delta's contracts withit covering various schools in various New York boroughs,including the one covering P S. 228.Prior thereto, it hadreceived a recommendation from Martin, its Director, Divi-sion of Maintenance and Operation, that Delta be declaredin default on these contracts in accordance with the provi-sions of Article 21. Also operative factorsin the callingof this meeting were the above-described written communi-cations to it from Respondent of July 1, 14, and 29 andthe telephone calls from Respondent to Francescani onor about June 30 and the telephone call from RespondenttoMartin on July 17 or 18. So far as appears, amongthose present at the Board of Review meeting were McLarenand Francescani for the Board of Education, Hirsch forthe Joint Industry Board,and Durandes and Feinsteinfor Delta. After considerable discussion, the meeting endedwithout the Board making any finding of default by Delta.One of the two developments in the wake of the August13meeting was a letter dated August 15, from MartintoDelta, directing Delta to resume work wherever Deltahad theretofore suspended work and authorizing Delta touse Strip Clean as a subcontractor"pending an audit of[StripClean's] books and records to determine if it ispaying the prevailing rate of wages and benefits as represent-ed in a letter of recent date from Strip Clean Floor Refinish-ing and Painting Corporation, addressed to the Board ofEducation." The letter then continued with the followingadmonition:This Division has been advised by the Brotherhoodof Painters, Decorators and Paperhangers of America,DistrictCouncilNo 9 of New York City that ifeither you or Strip Clean Floor Refinishing and PaintingCorporation perform any work in our schools, thatpicket lines will be placed around the premises andthereby cause a suspension or delay of or strike ofany trades working in or about the premises in question.Your attention is directed to Article 5 of your contractwhich reads as follows."The Contractor shall not have work performed,nor shall he employ labor or means, in the carryingout of this contract that would in any way causeor result in a suspension, or delay of, or strikeupon the work to be performed hereunder ofany of the trades working in or about the premisesherein described, or in or about any other buildingof TheBoard or working upon any of the premisesof The City of New York."In the event such suspensions,delays or strikesdevelopat the premises,thisDivisionwill recommend thatthe Board of Education avail itself of the appropriateremedieswhichare consistent with the terms of yourcontracts.The other development in the wake of the August13Board of Review meeting was a letter dated August14from Schonfeld to McLaren. The pertinent portionsofthe letterare asfollows-Please be advised that until such time as Delta Contract-ing Corp arranges to pay its obligations for its employ-ees' pension,welfare, insurance and annuity benefits,District Council 9 will picket any jobs which it shouldwork on or which any of its sub-contractors shouldbe engaged in on Delta's behalf. This includes Strip-Clean Floor Refinishing and Painting Co., and anyother such sub-contractor. I am notifying you of thisbecause the Board of Education has a number ofoutstanding, uncompleted contracts with Delta .As long as Delta Contracting is under obligation topay pastdue fringe benefits, we would regard itsemployment of a subcontractor as a subterfuge toevade Delta's obligations under its contract with Dis-trictCouncil 9 Therefore, whether Delta ContractingCorp. does the work, or whether the work is doneby a sub-contractor, the terms of the Trade Agreement,as above, still applyFurthermore, with regard to Strip-Clean Refinishingand PaintingCorp.,they signed a contract with uson September 11, 1968. However, we revoked thiscontract, effective September 19, 1968, when we deter-mined that the employment by Delta of this companywas a device by Delta to continue working whilein violation of its contract with District Council 9.The device was the more obvious, incidentally, byreasonof the fact that Ada Gloro (Mrs. JohnDurandes), the president of Delta, is the sister ofMr. Felix Jose Gloro, the principal of Strip-CleanIn this connection we cite the following Article VII,Section 1(n) from our contract"The Union shall not enter into a contract withan employer who is indebted under the termsof this Agreement or any prior Agreement byreason of his non-payment of wages, wage benefits,annuities,penaltiesor liquidated damages asassessed by the Joint Industry Board, whethersuch employer proposes the making of such con-tract under his own name or under the nameof any firm or corporation in which he is a principalor has a substantial interest."For the above reasons, apart from the question ofany Union affiliation or lack of affiliation, it is clearthat, on the basis of our contract with Delta, DistrictCouncil 9 has more than ample legal ground to picketDelta or any sub-contractor engaged in doing Delta'work. Accordingly, if Delta should resume work, wewill ask the public and our men to give us every N Y DISTRICT COUNCIL NO 9possible legal support to assist us in maintaining thewages and benefits of our members.On August 18, Strip Clean was at work at P.S. 228,performing painting work under its subcontract with DeltaItcontinued such work during the rest of August andmost of September. On September 2, Beard paid a visitto the P.S. 228 jobsite where he made an on-the-spotobservation that Strip Clean was doing the painting workand was employing painters, who were adherents of Local7.Beard relayed this information to Blum via telephone1from the school building and, in consequence, he wasgiven instructions to commence the picketing On September4,as stipulated by the parties, picketing began at P S228; the picket signs carved the following legend-DELTA CONTRACTING UNFAIRTODC 9, AFL-CIO227 WEST 17TH STREET, NEW YORK CITYFORUNDERPAYMENTTO INSURANCE ANDPENSION FUNDSThe picketing continued until October 10.Notwithstanding the picketing, Strip Clean continued towork at P.S. 228 until September 26. At that time, StripClean, on its own, ceased work temporarily, leaving a largescaffold and other equipment on the premises Thereafter,shortly before December 1, Strip Clean returned to P.S. 228in order to complete the work under its subcontractAs heretofore found, Respondent agreed to cease thepicketing on October 10, while awaiting a determinationby Judge Travia in the pending 10(1) injunction proceedinginstituted by the General Counsel, and an injunction issuedthereafter on October 31.C Analysisand ConclusionsIt isapparent from all the foregoing that the labordispute herein was between Respondent and Delta andarose over Delta's nonpayment into Respondent's pensionand fringe benefit funds of certain claimed deficiencies;and that, although the Board of Education had no labordispute with Respondent, it became enmeshed in the dispute" 1 have heretofore found, contrary to Beard's testimony, that hedid not speak to Francescani from a telephone inside the school buildingon this occasion, but did so on the occasion of his prior visit to theIobsite on or about June 301flAlthough the Board of Education is not an employer within theAct's meaning, it is a person engaged in commerce within the definitionof Section 8(b)(4) of the Act and is entitled to the full protectionof the Act SeePlumbers, Steamfitters, Refrigeration, Petroleum Fitters& Apprentices of Local 298 A F of L ei al v (ounri of Door, a MunicipalCorporation, et al ,359 U S 354299between Respondent and Delta 16 In the latter connection,I have heretofore found that there were three oral communi-cations from Respondent to the Board of Education tothe following effect- (1) on or about June 30, Beard,Respondent's business agent, telephoned Francescani, thechief of the field section in the Bureau of Maintenanceof the Board of Education and said, in relevant part,that "[Delta] had not cleared its problems with the unionand that if Delta continued to work there [Respondent]would have to picket the school"; (2) later that sameday, Blum, the administrative aide to Respondent's secre-tary-treasurer, telephoned Francescani and said,inter alia,that "he had tried to solve the problem with Delta andDelta had not cooperated and that, if Delta continuedtowork, [Respondent] would picket"; and (3) on eitherJuly 17 or 18, Blum telephoned Martin, the director ofmaintenance and operation of the Board of Education,and said, in relevant part, that "he had given up beingable to resolve matters with Delta and that they weregoing to be forced to picket." As also found herein, therewere, in addition, some written communications fromRespondent to the Board of Education, namely, three lettersdated July 1, and 29 and August 14, respectively, andone telegram dated July 14. An examination of these docu-ments establishes, I find, the following. (1) Respondent'sJuly 1 letter requested that the Board of Education declareDelta a nonresponsible employer," and also notified theBoard of Education of "[Respondent's] intent to take neces-sary economic action at any location at which we findthis employer working. Specifically we intend to picketthe jobsite at P.S. 228 in Brooklyn where we are informedthat this company might resume work for your organiza-tion", (2) Respondent's telegram of July 14 stated thatDelta was in violation of its contract with Respondentand that the "fob will be picketed," and requested, atthe same time, "immediate resumption of Board of Responsi-bility hearing and cancellation of Board of Education con-tract [with Delta] under Article V", (3) Respondent's July29 letter was in further clarification of the above telegramand said "unfortunately we have not been successful [inresolving our dispute with Delta] and we must insist thatthere is more than adequate ground for the Board ofReview to resume its hearing with a view to cancellationof the contracts of Delta Contracting Corp"; it also stressedthe seriousness of its charges and said, in that connection,"we want to avoid any scandals involving execution ofpainting contracts, both from the point of view of theUnion as well as the Board of Education and the CityofNew York"; and (4) Respondent's letter of August14 advised the Board of Education that "until Delta paysits obligations under its contract with Respondent in respectto employees' pension, welfare, insurance and annuity bene-fits, [Respondent] will picket any jobs which [Delta] shouldwork on or which any of its subcontractors [includingStripClean] should be engaged in on Delta's behalf.""" Such a determination would, according to the terms of the contractbetween the Board of Education and Delta, result in a cancellationof the contract18Inote that this written communication did not,in haec verba,seek a cancellation by the Board of Education of its contracts withDelta 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, I have also found that these oral and writtencommunications culminated in picketing by Respondenton September 4 to October 10 at P S 228, with picketsignswhich referred to Delta as unfair to Respondentbecause of underpayment to insurance and pension fundsThe law is clear that Respondent may, under the provisoto Section 8(b)(4)(B),lawfully engage in "a primary strikeor primary picketing"againstDelta and/or Strip Clean,"but it may not,for proscribed objectives,threaten,restrain,or coerce the Board of Education,a neutral to the labordispute, or induce or encourage the employees of the Boardof Education to engage in a strike or refusal to performservices.However, Respondent contends,in effect, in itsbrief,that the essential elements of a violation of Section8(b)(4)(B) of the Act have not been established Thus,itasserts that the oral or written communications whichwere directed to the Board of Education did not constituteacts of coercion or restraint because these communications(1) were in response to the request of the Board of EducationthatRespondent keep it advised regarding Respondent'sintention to picket; (2) were, insofar as they were in writing,in accord with the practice of the Board of Educationof requiring complaints to be in writing before it wouldtake action;and (3)constituted legitimate demands, initsrole as a member of the public, that the Board ofEducation,a governmental organization,enforce the termsof its contract with Delta And it urges further that itspicketing was not directed against the Board of Educationand, even if so directed,such picketing was in the natureof a primary dispute with the Board of Education, inthat,as a member of the public, it was pursuing thelegitimate objective of getting the Board of Education,a governmental agency, to enforce a contract that theBoard of Education had with Delta,with respect to Delta'sviolationof New Yorkstate law.Iam unpersuaded by Respondent'scontentions.Theoral and written communications to the Board of Educationare to be considered togetherAs such, they constitutepressure upon the Board of Education to take the necessarysteps leading to the cancellation of its contract with Delta.The consequence of cancellation would, of course, be thecessation by the Board of Education of doing businesswith Delta.This pressure to cancel was coupled by Respond-entwith expressions of intention to picket so long asDelta continued working for the Board of Education atP.S. 228 and other jobsites. Although Respondent seeksto import a doctrine akin to waiver into the situationby claiming that its communications were not coercivebecause they were in response to the request of the Boardof Education at the January meeting to be kept advisedregarding Respondent's intention to picket,such argumentisunavailing to Respondent because I have found thatthe record does not support its factual premise that therewas such a request.However,even assuming such a request,the Board of Education would have indicated thereby no" The General Counsel conceded that Strip Clean was the ally and/or was doing the struck work of Delta As such,Ifind, Strip Cleanstands in the same position as Delta vas a vas Respondent in the instantlabor disputemore than that it would be better able to cope with anobjectionable situation involving picketing of school premis-es, if it was alerted to such situation before the inceptionof the picketing.Itwould be straining to the breakingpoint to hold that the Board of Education would therebybe implying a waiver of its right to protection under 8(b)(4)of the Act 20 And insofar as the Board of Education hasa practice,upon being notified that picketing was to occurat a school,to ask for a written communication to thateffect from the union involved,and granting that suchpracticewas invoked here, it constituted no more thanan effort on the part of the Board of Education to havethe notification of the impending objectionable situationformalized in the interest of being able to cope with itbetter administratively.Further,while it cannot be deniedthat,in its role as a member of the public,Respondentwas within its rights in demanding that the Board ofEducation,as a governmental organization,enforce theterms of its contract with Delta,itis,of course, alsotrue that Respondent was, at all relevant times,directlyinvolved in the matter which gave rise to its demandsupon the Board of Education Indeed,in its letter of July29 to the Board of Education,the only communicationinwhich it made mention of its role as a public citizeninmaking its demand upon the Board of Education tocancel its contract with Delta,Respondent indicated thatitsdemand was promptedalso byitsdirect involvementin a labor dispute with Delta. Thus, the letter said, inrelevant part, "we want to avoid any scandals involvingexecution of painting contracts,bothfromthe point viewof ourUnion,aswell as the Board of Education andthe City of New York." (underscoring supplied).In allthese circumstances,I conclude and find,that Respondentmade clear to the Board of Education through these writtenand oral communications that it intended to picket andthat an object of such picketing would be to get the Boardof Education to cease doing business with Delta becauseof Respondent's labor dispute with Delta over the claimedviolation by the latter of its union contract.21With respect to Respondent's contentions addressed tothe picketing itself,it is true that the picket signs madeno mention of the Board of Education and mentionedonly Respondent's labor dispute with Delta,and furtherthat the General Counsel concedes,in its brief,that therehas been substantial literal compliancewithMoore DryDockstandards" in the picketing that took place at P.S228.However,these standards are not to be applied onan indiscriminatepersebasis but are to be regarded merely_° Such a waiver would, in any event,be against public policy" in this connection,the July 14 telegram, which the July 29 letterwas meant to clarify further, read,in relevant part,"As Per LetterJuly 1, 1969 DeltaIn Violation Of Union Contract UnderpaymentTo Pension And Insurance Funds Amounting To $22,516 98 Job WillBe Picketed"" The standards set forth inMoore Dry Dock Co,92 NLRB 547,are, in substance,that the picketing disclosed that the dispute was withthe primary employer,that the picketing occurred when the situs ofthe dispute was located on the premises of the neutral or secondaryemployer, that the picketing was limited to the situs of the dispute,and that the primary employer was then engaged in its normal businessat that situs N Y DISTRICT COUNCIL NO 9as aids in determining the underlying statutory violation."Here, the picketing does not stand in isolation. It waspreceded by the aforementioned communications whichsought to involve, and did involve,the Board of Educationin Respondent's labor dispute with Delta,and, during thesecommunications,Respondent foretold its intention to picketthe school,without restriction or limitation,in the eventof the failure to resolve the labor dispute,and clearlyindicated the objective,because of such failure,of havingtheBoard of Education cancel its contract with Deltaand cease doing business with Delta.It follows thereforethat there is no legal substance to Respondent's contentionthat its picketing was not directed at the Board of Education.Nor can Respondent take legal refuge in its alternativeposition that,even if its picketing was directed at theBoard of Education,such picketing was in the natureof a primary dispute with Board of Education in that,as a member of the public, it was pursuing the legitimateobjective of getting the Board of Education,a governmentalagency, to enforce a contract that the Board of Educationhad with Delta,with respect to Delta's violation of NewYorkstate law. Thus, assuming without deciding, thatpicketing for such a purpose is, in the circumstances,primarypicketing,24Icannot find,on this record,that this wasthe only purpose of the picketing.Thus, the picket signsmade no mention that the picketing was for the purposeof eliciting a public response to an alleged failure of theBoard of Education to ent_rce a contract it had withDelta, with respect to Delta's violation of New York statelaw. Indeed, the only reference thereon was to Respondent'slabor dispute with Delta.And I have heretofore foundthat,in the one instance during Respondent's communica-tions to the Board of Education in which it made mentionof its role as a public citizen in making its demand uponthe Board of Education to cancel its contract with Delta,Respondent indicated that its demand was also promptedby its own direct involvement in a labor dispute withDelta.Accordingly,as the picketing had as an objectivethe cessation by the Board of Education to do businesswithDelta because of Respondent's labor dispute withDelta over its claimed violation by the latter of its union" SeeInternational Brotherhood of ElectricalWorkers, Local Union861 and Arneth Lard, its agent, and Plauche Electric Inc,135NLRB250, 255,International Brotherhood of ElectricalWorkers, Local UnionNo 11, AFL-CIO, et al and L G Electric Contractors Inc, et al.,154NLRB 766" NL R B v Building Service Employees, 396F 2d 131 (C A 1)cited by Respondent, is not diapositive of the issue The cited caseinvolved a petition to hold a union in contempt of the Court's decreeenforcing the Board's cease and desist order grounded on 8(b)(4)(B)violationsOne of the matters alleged in support of contempt was thepicketing by the union of the Massachusetts Board of Education atthe building housing the Department of Education, in an attempt toprevent the Department from awarding a building-cleaning contract toa nonunion cleaner Although the Court refused to hold the union incontempt for such picketing, it did so because, in its view, the picketingof a state agency which has no customers raised questions substantiallydifferent from the union's picketing of private employers which gaverise to the Board order, and this called for initial statutory interpretationby the Board And the Court held further that "this action is intendedto be without prejudice to any further Board action to determine whetherthe Department activity violated Section 8(b)(4) "301contract,which is a prohibited objective under the Act,the picketing herein runs afoul of the Act.It follows from all the foregoing, and I conclude, andfind, that by its written and oral communications revealingits intention to picket, and by its picketing at P.S. 228,Respondent threatened, coerced, and restrained the Boardof Education, where an object thereof was to force orrequire it to cease doing business with Delta and/orStripClean, in violation of Section 8(b)(4)(u)(B) of theAct.25 However, I find differently with respect to the allega-tions of the complaint, as amended, that Respondent violated8(b)(4)(i)(B) by the picketing herein. The record fails todemonstrate that any of the employees of the Board ofEducation were induced or encouraged by Respondent toengage in a work stoppage.26 And I cannot find, in viewof the concession of the General Counsel that the picketsigns and the picketing conformed to the standards ofMoore Dry Dock,that the necessary effect of the picketingwas to induce or encourage any employees of the Boardof Education at P S. 228, who may have been exposedthereto, to engage in such stoppage in violation of theAct.Accordingly, I find that the allegations of the com-plaint,asamended, that Respondent violated Section8(b)(4)(i)(B) have not been sustained.21Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Board of Education is a person engaged in anindustry affecting commerce within the meaning of theAct.2.Respondent is a labor organization within the meaningof the Act3.By threatening, restraining, or coercing a person inan industry affecting commerce with an object of forcinghim to cease doing business with another person, Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(b)(4)(u)(B).4.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.5.Respondent has not induced or encouraged employeesto engage in a work stoppage in violation of 8(b)(4)(i)(B)of the Act.11See Local2669, affiliated iiith Sullold Counts Divtnct Council ofCarpentersUntied Brotherhood of Carpenters rind Joiners of -1 menu aAFL-CIO (T& D Roofing CoInc ), 173 NLRB No188InternationalBrotherhood of Eler iris al Won,et i Lo( al Union No 11 AFL-CIO (L GElea tnc (ontraitoreIncet al),vupra,Build,nSe, i u e L niplo i eevInternationalUnion, i ocal Vo 105 [Industrial Janitorial Service Inc 151NLRB 1424i4 I note that the record also fails to disclose the nature and extentof the employee complement of the Board of Education at P S 228at the time of the picketing herein All that does appear is that employeesof Strip Clean were on the jobsite during the picketing until they stoppedwork on September 26 at the instance of Strip Clean because StripClean was shortof funds37SeeBuilding ServiceEmployeesInternationalUnion, Local No105 (Industrial Janitorial Service,Inc ), supra 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has violated Section8(b)(4)(ii)(B) of the Act, I will recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thiscase, I recommend, in order to effectuate the policies ofthe Act, that Respondent, New York District Council No9 Brotherhood of Painters, Decorators and Paperhangersof America, AFL-CIO, its officers, agents, successors, andassigns, shall:1Cease and desist from threatening, coercing, or restrain-ing the Board of Education of New York City, or anyother person engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or requirethe Board of Education of New York City, or any otherperson, to cease doing business with Delta ContractingCorporation and/or Strip Clean Floor Refinishing & Paint-ing Corp2 Take the following affirmative action:(a) Post in conspicuous places at its offices and meetinghalls copies of the notice marked "Appendix "2$ Copiesof said notice, on forms provided by the Regional Directorfor Region 29, shall, after being signed by a representativeof Respondent, be posted by Respondent immediately uponreceipt thereof and maintained for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices tomembers are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial(b)Sign and mail sufficient copies of said notice tothe said Regional Director for posting by the Board ofEducation of New York City, Delta Contracting Corpora-tion, and Strip Clean Floor Refinishing & Painting Corp.,if they are willing, at locations where notices to theiremployees are customarily posted.(c)Notify the said Regional Director, in writing, within20 days from the date of receipt of this Decision whatsteps Respondent has taken to comply herewith.29IT IS FURTHER ORDERED that the complaint, as amended,be, and it hereby is, dismissed insofar as it alleges violationsnot found herein.Z°In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rulesand Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesin the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeails, the words in the notice reading,"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "" In the event these Recommendations are adopted by the Board,this provision shall be modified to read "Notify the aforesaid RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain the Boardof Education of New York City, or any other personengaged in commerce or in an industry affecting com-merce, where an object thereof is to force or requirethe Board of Education of New York City, or anyother person, to cease doing business with Delta Con-tracting Corporation and/or Strip Clean Floor Refinish-ing & Painting Corp.NEW YORK DISTRICTCOUNCIL No. 9BROTHERHOOD OFPAINTERS, DECORATORSAND PAPERHANGERS OFAMERICA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisisanofficialnotice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 16Court Street, Fourth Floor, Brooklyn, New York 11201,Telephone 596-3535